[Cite as Parrick v. Parrick, 2013-Ohio-422.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




JACQUELINE M. PARRICK AKA,
JACQUELINE M. SNYDER,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-12-12

        v.

PAUL A PARRICK,                                           OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. 2009 DR 129

                                      Judgment Affirmed

                           Date of Decision: February 11, 2013




APPEARANCES:

        William E. Clark for Appellant

        Ralph D. Russo for Appellee
Case No. 5-12-12


WILLAMOWSKI, J.,

       {¶1} Defendant-Appellant, Paul Parrick (“Paul” or “Father”) appeals the

judgment of the Hancock County Court of Common Pleas, Domestic Relations

Division, denying his motion to modify child support payments made to Plaintiff-

Appellee, Jacqueline Parrick, nka Jacqueline Snyder (“Jacqueline” or “Mother”),

under an existing Illinois court order. Paul contends that the trial court erred in

denying his motion to modify and in failing to apply Ohio law to modify a foreign

child support order; that it erred in calculating Jacqueline’s income; and, that the

trial court erred in assuming jurisdiction over only one part of the foreign child

support order. For the reasons set forth below, the judgment is affirmed.

       {¶2} Paul and Jacqueline were married on May 17, 1990 and have two

children, Brittany (born in 1991) and Mikaela (born in 1995). The parties were

divorced in the Circuit Court of the Second Judicial Circuit in Crawford County,

Illinois (hereinafter, the “Illinois Court”) in 1997.   The Illinois Court named

Jacqueline as the primary custodial parent of the two children and Paul was

ordered to pay child support. Jacqueline and the children moved to Findlay, Ohio

in 1998. Further proceedings in the Illinois Court resulted in a stipulation and

order filed November 17, 2000, whereby Paul was ordered to pay $480 biweekly

as support for both children.




                                        -2-
Case No. 5-12-12


        {¶3} Paul moved to Findlay, Ohio in 2005. In 2008, while Jacqueline, Paul

and the children were all living in Findlay, Ohio, Paul filed a motion in the Illinois

Court seeking to hold Jacqueline in contempt of court for denial of visitation.

Shortly thereafter, Jacqueline filed a motion in the same proceeding to modify the

child support order, which had remained the same since 2000.

        {¶4} On December 22, 2008, the parties entered into a “stipulation and

agreement,” which was approved by the Illinois Court and filed on January 6,

2009.     This stipulation and agreement contained provisions to address the

visitation issues; it increased the amount of child support to $752 bi-weekly, plus a

percentage of any bonus Paul might receive; and, it provided that each parent

would pay a specified portion of Brittany’s college expenses, and also Mikaela’s

educational expenses if she attended college.1 Child support for Brittany was to

terminate when she began college in September 2009. At issue in the case before

us today is the portion of the order that provided for the payment of child support

for Mikaela after Brittany’s emancipation.                Paul, who was represented by an

attorney in the Illinois proceedings, agreed to pay $537 biweekly support for

Mikaela, plus 20% of any net bonus received by him.




1
  The Illinois Marriage and Dissolution of Marriage Act – 750 ILCS 5, Section 513, permits court orders
providing for payment of children’s educational expenses beyond the age of majority. While college
expense provisions of this type are not mandated in Ohio, agreements for support beyond a child’s
eighteenth birthday are permitted. See R.C. 3119.86(A)(1)(b).

                                                 -3-
Case No. 5-12-12


       {¶5} On April 1, 2009, less than three months after the filing of the January

6, 2009 order incorporating the parties’ stipulation and agreement, Paul filed a

motion to register the November 17, 2000 Illinois Court order in the Common

Pleas Court of Hancock County, and to modify the support order based on an

alleged change in circumstances. The trial court registered the child support order

and the college educational expense order in February and May of 2010,

respectively. On July 16, 2010, Paul filed an amended motion in the trial court

seeking a modification of the January 6, 2009 child support order as relating to

Mikaela “to reflect the parties current incomes which have changed substantially

since 2009 pursuant to Ohio law as both parties and the minor child now reside in

the state of Ohio and not in the state of Illinois.” (R-48) Paul also filed a motion

requesting termination of the existing wage withholding order directing payment

to Illinois and asking for the establishment of payment of support through the

Hancock County Child Support Enforcement Agency (“CSEA”). (R-42)

       {¶6} A hearing was held on Paul’s motions before a magistrate on October

7, 2010.   The magistrate acknowledged that the Illinois child support order had

been registered in Ohio and that Ohio law would allow for the modification of that

order if Ohio’s statutory requirements for modification were met. However, the

magistrate found that there had been no substantial change of circumstances that

was not contemplated at the time of the issuance of the original child support order


                                        -4-
Case No. 5-12-12


and recommended that Paul’s request for a modification should be denied.

(05/03/2011 Mag. Dec.)

      {¶7} The magistrate found that the only change in circumstances that had

occurred since 2008, when the parties negotiated the stipulated agreement, was

that Paul’s income had increased by about 15%. Paul’s total gross income from

his employment at Marathon Oil had been $110,660 in 2008 ($12,000 of which

was a bonus payment), $126,526 in 2009 (including a $22,000 bonus), and

$127,662 in 2010 (including a $20,000 bonus). Jacqueline, a registered nurse,

earned $72,557 in 2008, $68,090 in 2009, and anticipated earning $73,000 in

2010. Her income had essentially remained the same.

      {¶8} Both parties filed objections to the magistrate’s decision and the trial

court remanded the matter to the magistrate for the limited purpose of ascertaining

Jacqueline’s actual income as defined by R.C. 3119.01 et seq. (R-66) Paul had

submitted an exhibit showing significant deposits to Jacqueline’s bank accounts,

which he contended should have been included in Jacqueline’s income.          (See

Defendant’s Exhibit 3)

      {¶9} Following a hearing on this matter on September 2, 2011, the

magistrate found that Jacqueline’s actual income for 2010 was $73,418.06. The

challenged deposits did not constitute income to Jacqueline and were mostly

expense account payments from her employer reimbursing her for significant


                                        -5-
Case No. 5-12-12


travel expenses and other costs that were required for her to perform her job. The

magistrate again found that there was no significant change of circumstances and

recommended that Paul’s motion for modification be denied.

       {¶10} Paul again filed objections. On January 12, 2012, a hearing was held

before the trial court judge on the various issues that had been raised.        On

February 6, 2012, the trial court filed a detailed decision discussing and analyzing

all nine objections that had been raised by Paul. The trial court overruled all of

Paul’s objections with the exception of maintaining that Paul would continue to

pay his support through the Hancock County CSEA. Jacqueline’s objections were

sustained.

       {¶11} The trial court filed the final judgment entry on February 22, 2012,

finding that the current Illinois Order regarding child support was “fair and

reasonable” and ordered that Paul continue paying the child support as agreed in

the stipulation of January 2009. The educational expense portion of the Illinois

Order was also to remain in full force and effect. The trial court concluded by

stating:

       The Illinois Order and all provisions contained therein continue
       unmodified and in full force and effect by, between and among
       [Jacqueline], [Paul] and their children as set forth therein and
       although said Order is now registered in this state for enforcement
       under Rev. Code Sec. 3115.40, the tribunal which issued the Illinois
       Order retains continuing and exclusive jurisdiction over said Order
       and this Court expressly declines to assume such jurisdiction.


                                        -6-
Case No. 5-12-12


(Feb. 22, 2012 J.E.)

       {¶12} It is from this judgment that Paul now appeals, presenting the

following three assignments of error for our review.

                           First Assignment of Error

       The Trial Court erred in denying Father’s motion to modify and
       committed an abuse of discretion in failing to apply Ohio law in
       the motion to modify a foreign order registered in Ohio

                          Second Assignment of Error

       The Trial Court erred in excluding from Mother’s income so
       called reimbursement of business expenses that included
       unidentified amounts for her personal meals and after hours
       drinks and an unsubstantiated mileage.

                           Third Assignment of Error

       The Trial Court erred in modifying the Illinois order in part and
       then holding that Illinois retains exclusive jurisdiction of the
       order.

       {¶13} Paul’s assignments of error pertain to the trial court’s denial of his

motion to modify the Illinois Court’s child support order. In the past, different

state laws for enforcing child-support orders contributed to a problem of relatively

low levels of child-support payments in interstate cases and encouraged a

disregard of court orders, resulting in hardships for the children who needed

support. Cruz v. Cumba-Ortiz, 116 Ohio St.3d 279, 2007-Ohio-6440, ¶ 18. To

remedy these problems, Congress enacted the federal full-faith-and-credit act,

Section 1738B, Title 28, U.S.Code, to establish national standards under which

                                        -7-
Case No. 5-12-12


courts of various states were to determine their jurisdiction to issue child-support

orders and the effect to be given by each state to child-support orders issued by the

courts of other states. Id. at ¶ 19. The uniform support act sets forth rules for

identifying the controlling child-support order and determining which state has

“continuing, exclusive jurisdiction” over the order. Id.; see R.C. 3115.07 and

3115.09. Through these rules, the uniform support act aims at creating a system in

which only one valid support order is in effect at any one time. All states have

adopted the uniform support act. Cruz at ¶ 19. Ohio’s codification of the Uniform

Interstate Family Support Act (“UIFSA”), originally adopted in 1998, is set forth

in Chapter 3115 of the Revised Code.

       {¶14} R.C. 3115.07(D) provides that “[a] tribunal of this state shall

recognize the continuing, exclusive jurisdiction of a tribunal of another state that

has issued a child support order pursuant to a law adopted by the other state that is

substantially similar to sections 3115.01 to 3115.59 of the Revised Code.” The

Ohio Revised Code provides the means for registering and enforcing “foreign”

support orders. A support order or income withholding order of another state may

be registered in Ohio by following the procedures set forth in R.C. 3115.39 and

sending the required information and documents to the appropriate tribunal in this

state. A registered support order is enforceable in the same manner and is subject

to the same procedures as an order issued by a court in this state. See R.C.


                                         -8-
Case No. 5-12-12


3115.40. The purpose of the registration provision is to facilitate enforcement of

an order rendered in one state when the support obligor has moved to another

state. Lyle v. Lyle, 2d Dist. No. 18418 (Jan. 26, 2001), 2001 WL 62539.

         {¶15} The new state in which an order is registered and confirmed

generally does not have the authority to modify the order, except for certain

specified situations. See R.C. 3115.40 (“Except as provided in sections 3115.39 to

3115.51 of the Revised Code, a tribunal of this state shall recognize and enforce,

but may not modify, a registered order that has been confirmed if the issuing

tribunal had jurisdiction.”). The state in which the order is registered may modify

the order if the parties no longer reside in the rendering state or if they consent to

the jurisdiction of the state of registration. R.C. 3115.48. Or, as in this case, R.C.

3115.50 provides authority for Ohio to modify an order in a registration

proceeding when all parties reside in this state and the child does not reside in the

issuing state.2

         {¶16} In the limited instances where modification is allowed, the

modification of a registered support order “is subject to the same requirements,

procedures, and defenses that apply to the modification of an order issued by a

tribunal of this state and the order may be enforced and satisfied in the same

manner.” R.C. 3115.48(B). However, this state may not modify any aspect of the

2
  “If all of the parties who are individuals reside in this state and the child does not reside in the issuing
state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state’s child support order
in a proceeding to register that order. * * *” R.C. 3115.50.

                                                      -9-
Case No. 5-12-12


order that was prohibited from modification under the law of the issuing state.

R.C. 3115.48(C) And, “[o]n issuance of an order modifying a child support order

issued in another state, a tribunal of this state becomes the tribunal having

continuing, exclusive jurisdiction.” R.C. 3115.48(D).

      {¶17} Trial courts are given broad discretion in determining whether to

modify existing child support orders. Woloch v. Foster, 98 Ohio App.3d 806, 810

(2d Dist.1994). Therefore, a trial court’s decision regarding a motion to modify a

child support order will not be overturned absent an abuse of discretion. Pauly v.

Pauly, 80 Ohio St.3d 386, 390 (1997), citing Booth v. Booth, 44 Ohio St.3d 142,

144 (1989). An abuse of discretion is more than a mere error in judgment; rather,

it suggests that a decision is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). An appellate court must

also give substantial deference to the trial court's findings of fact and will not

reverse those findings if they are supported by competent, credible evidence. Polk

v. Polk, 188 Ohio App.3d 809, 2010-Ohio-3355, ¶ 16 (2d Dist.).

                            First Assignment of Error

      {¶18} In the first assignment of error, Paul contends that R.C. 3119.79(A)

requires modification of a child support order if there has been a change of ten

percent in the amount of child support calculated according to the schedules set

forth in the revised code and applicable worksheets. The Illinois Court’s child


                                      -10-
Case No. 5-12-12


support order provided for Paul to pay $13,962 per year as support for Mikaela,

plus 20% of his bonus. Utilizing the Ohio child support schedule and worksheets,

the magistrate computed that Paul’s Ohio child support obligation would be

calculated to be $9,290.88. Because this “difference” amounted to more than a ten

percent reduction, Paul asserts that the trial court erred when it failed to modify

the support order and when it concluded that there was no substantial change in

circumstances that was not contemplated at the time the prior order was issued.

       {¶19} We do not find that the trial court abused its discretion in declining to

modify the parties’ agreed child support order. The trial court did a thorough and

detailed analysis of all of the facts and issues and found at least three valid reasons

why the Illinois support order should not be modified. We agree with the trial

court’s conclusions as explained in the magistrate’s opinions, the trial court’s

decisions overruling Paul’s objections, and its final judgment entry.

       {¶20} First, the trial court could find no case precedent holding that merely

moving a child support order from one jurisdiction to another amounted to a

significant change in circumstances.       It is true that Illinois child support is

computed utilizing different standards than Ohio, but this support order was based




                                         -11-
Case No. 5-12-12


on the parties’ joint agreement.3 And, there was no evidence of any other change

in circumstances affecting the child’s needs or the parties’ ability to pay support

other than the fact that Paul’s income had increased. Paul’s motion requesting a

modification only three months after the Illinois order was filed appears to be

based upon “forum shopping” to lower his support obligation rather than any

actual change of circumstances. Even the fact that all of the parties now resided in

Ohio did not constitute a change of circumstances, since they all had lived in Ohio

since 2005.

         {¶21} However, in order to be thorough and to compare “apples to apples,”

the trial court completed the Ohio child support worksheets to calculate what

Paul’s support obligation would be for 2008, 2009, and 2010, based upon Ohio

law. Although there was an increase from 2008 to 2009 and 2010 because of

Paul’s increased income, the differences in the support calculations between those

years did not result in a ten percent difference. Therefore, utilizing the Ohio

worksheets alone, the trial court concluded that there was not a change in

circumstances substantial enough to require a modification of the child support

amount under R.C. 3119.79(A). (May 3, 2011 Mag. Dec.)



3
  There was no worksheet or calculation included with the Illinois Court’s order. However, according to
Illinois compiled statute 750 IL CS 5/505, the guidelines for the minimum amount of support specifies
payment of 20% of the obligor’s income for one child and 28% of the obligor’s income for two children.
The custodial parent’s income is not computed in the guidelines, although it may be considered if the court
finds that the application of the guidelines would be inappropriate. It appears that the parties’ stipulated
agreement took the Illinois guidelines into consideration.

                                                   -12-
Case No. 5-12-12


      {¶22} And finally, the trial court noted that Paul’s support obligation would

not necessarily be lower under Ohio law. The worksheet calculations are not

presumed to be the correct amount of child support when the parent’s combined

income is over $150,000, as in this case where the parents’ combined income for

2010 was over $200,000. The worksheet calculations completed by the court were

based upon the Ohio child support schedule, which only provides guidelines for

incomes up to $150,000. See R.C. 3119.021. R.C. 3119.04 directs that child

support be determined on a case-by-case basis when the parents combined income

is over $150,000. The magistrate reviewed the record and stated:

      The Illinois Court found that the Illinois Order was fair, just and
      reasonable and in the best interests of the children. There is no
      evidence that [Paul] cannot comply with that existing child support
      order. Though the existing child support obligation is significantly
      more than the amount calculated using Ohio’s child support schedule
      and worksheet, it is not unconscionably more. The existing child
      support order is within the range of child support orders permitted in
      Ohio.

(May 3, 2011 Mag. Dec.)

      {¶23} Paul’s primary complaint on appeal was that the trial court erred in

requiring both a ten percent deviation in the amount of support owed pursuant to

R.C. 3119.79(A) and a finding that there was “a substantial change of

circumstances that was not contemplated at the time of the issuance of the original

child support order or the last modification,” pursuant to the language in R.C.

3119.79(C). He claims that a finding of a ten percent deviation in the amount of

                                       -13-
Case No. 5-12-12


child support by itself is sufficient to require modification, citing to the Ninth

District Court of Appeals decision in Cook v. Cook, 143 Ohio App.3d 687, 690

(9th Dist.2001)

       {¶24} We find several flaws in Paul’s reasoning. First, the trial court in this

case did not find the ten percent deviation which would constitute a change of

circumstances under R.C. 3119.79(A) when it did an “apples to apples”

comparison of the 2008, 2009 and 2010 computations utilizing Ohio law for all of

the figures. A trial court has great discretion in determining the amount of child

support owed and, under the facts and circumstances of this particular case, we do

not find that the magistrate’s conclusions constituted an abuse of discretion. And,

based upon the case-by-case analysis that is required when the parties’ incomes

exceed $150,000, the trial court found the current support order to be reasonable.

       {¶25} And finally, we do not find the Ninth District’s decision in Cook v.

Cook to be persuasive for several reasons.            First, the facts in Cook are

distinguishable and there were additional changes of circumstances in Cook that

are not present in this case. See id.   In Cook, the prior child support order that the

father sought to modify had been filed more than two years earlier, not within the

previous three months as in this case. The prior support order in Cook also

included graduated increases premised upon anticipated increased bonus income.

Subsequently, the father lost his job. Although he obtained new employment, his


                                         -14-
Case No. 5-12-12


income did not include a bonus and the anticipated increased bonus income did

not materialize. Id. In contrast, Paul’s income in this case increased.

        {¶26} In addition to the facts differentiating Cook from this case, this Court

has consistently held that the modification of a child support order based upon an

agreement of the parties to deviate from the standard schedule4 requires that the

court find that there must be a substantial change of circumstances that was not

contemplated at the time of the original agreement. See, e.g. Adams v. Adams, 3d

Dist. No. 14-12-03, 2012-Ohio-5131; Adams v. Sirmans, 3d Dist. No. 5-08-02,

2008-Ohio-5400; Steggeman v. Steggeman, 3d Dist. No. 8-06-23, 2007-Ohio-

5482; Bonner v. Bonner, 3d Dist. No. 14-05-26, 2005-Ohio-6173. This is true

whether the previous agreement was from another state, as in Adams v. Sirmans,

or was based upon an agreement in Ohio, as in Adams v. Adams. Otherwise, a

party entering into an agreement whereby the child support payments deviate more

than ten percent from the statutory child support schedules, could then

immediately file for modification under R.C. 3119.79(A), rendering the agreement

moot and meaningless. That is exactly what occurred in this case, wherein Paul

4
  Paul also cites to our decision in Green v. Tarkington, 3d Dist. 10-10-02, 2010-Ohio-2165, as support for
the proposition that parties do not need to meet the requirements of both R.C. 3119.79(A) and (C).
However, Green did not involve any agreement between the parties deviating from the standard schedule.
There certainly are instances where the ten percent deviation from the recalculated amount “shall be
considered by the court as a change of circumstance substantial enough to require a modification of the
child support amount.” See R.C. 3119.79(A). There are also situations where a change of circumstances
that was not contemplated at the time of the issuance of the original child support order provides an
independent basis for permitting modification of an existing child support order. See Karales v. Karales,
10th Dist. No. 05AP-856, 2006-Ohio-2963, ¶ 15. Such was the case in Green, where the amount of
parenting time changed substantially, and that change was not foreseen at the time the court ordered the
original child support payments (which was not based upon an agreement of the parties).

                                                  -15-
Case No. 5-12-12


filed for modification of the agreed order only eighty-five days after the agreement

and stipulation was filed.

       {¶27} In Adams v. Sirmans, involving a Georgia court’s child support order

which was later registered in Ohio, we held that there was no substantial change in

circumstances that had not been contemplated at the time of the issuance of the

child support order.

       In this case, the parties negotiated a settlement agreement which they
       voluntarily entered and submitted to the Georgia court. The court
       then adopted the agreement as part of its decree. The parties both
       testified that at the time of the agreement, it was contemplated that
       they would eventually be moving back to Ohio as they both have
       family here. * * * Additionally, it was reasonable to anticipate that
       the parties could remarry, have additional children, and change jobs.
       * * * Although these are changes in circumstances, they are not of
       the type that would not be contemplated at the time the parties
       entered into their negotiated separation agreement. The
       “circumstances surrounding the ten per cent deviation were
       ‘contemplated at the time of the issuance of the child support
       order.’” Bonner, supra at ¶ 15.

Sirmans at ¶ 11. See, also, Adams v. Adams, ¶¶ 22-30 (containing a detailed

synopsis and analysis of this Court’s decisions in Sirmans, Bonner, and

Steggeman).

       {¶28} Based on all of the above, the trial court did not abuse its discretion

when it denied Paul’s motion to modify the Illinois Court’s child support order.

The first assignment of error is overruled.




                                        -16-
Case No. 5-12-12


                           Second Assignment of Error

      {¶29} In his second assignment of error, Paul complains that the trial court

erred when it found that the expense reimbursement payments from Jacqueline’s

employer should not be included as income. Paul contends that there was no

evidence that the $.30 a mile she received for business travel was not excessive

when there was no evidence as to her actual expenses in operating her vehicle. He

further objected to the introduction of additional evidence that Jacqueline offered

at the hearing to explain her deposits and reimbursements.

      {¶30} After reviewing the magistrate’s decision dated May 3, 2011 (R-56),

the trial court remanded the matter to the magistrate to hear additional evidence

concerning Jacqueline’s income, specifically, various deposits which she made

into her checking account as enumerated in Paul’s Defendant’s Exhibit 3. The

magistrate held that $17,179.99 of Jacqueline’s additional deposits should not be

included in her income as they were reimbursement of employee business

expenses, including $.30 a mile for the 28,306 miles Jacqueline drove during the

year for her job. Other amounts were “a refund from a Mediator, a back child

support check, a state income tax refund, a transfer of a mutual fund, personal

medical expense reimbursements, and payments received from Paul in compliance

with the Illinois Court’s orders * * *.” (Oct. 19, 2011 Mag. Dec., R-73)




                                       -17-
Case No. 5-12-12


       {¶31} For purposes of calculating child support, “gross income” is defined

at R.C. 3119.01(C)(7). None of the expenses that Paul challenges are classified as

income. Paul seems to suggest that Jacqueline’s expenses meet the criteria of

“self-generated income” or “gross receipts received” under R.C. 3119.01(C)(13)

which states that self-generated income “includes expense reimbursements or in-

kind payments received by a parent from self employment * * *                including

company cars, free housing, reimbursed meals, and other benefits, if the

reimbursements are significant and reduce personal living expenses.”

       {¶32} However, Jacqueline was not self-employed. She was at all times an

employee of three different skilled care facilities since 2004, either as a clinical

liaison or a community liaison. In each of these positions, she worked with

doctors, nurses and hospitals in a certain geographical territory. It was her job to

travel extensively to the health care providers’ facilities in her territory to organize

functions, make presentations, and usually provide meals and refreshments as part

of her job to market her employers’ services. She was not an owner, partner,

shareholder or anything but an employee of these businesses.                 The only

compensation she received appeared on her W-2 forms and was reported on her

federal income taxes. The trial court’s decision to use the income figures from

these W-2 and tax records to derive her income was supported by the record.




                                         -18-
Case No. 5-12-12


       {¶33} Jacqueline’s expense reimbursements from her employers were

merely repaying her for the money that she had spent, as required by her job.

Under the facts in this case, it was not necessary for her to prove that the $.30 per

mile reimbursement did not significantly reduce her personal living expenses

pursuant to R.C. R.C. 3119.01(C)(13). In addition to Jacqueline’s testimony

concerning mileage allowances, she produced a copy of the IRS table of “Standard

Mileage Rates.” It appears as if the magistrate took judicial notice that the IRS

reimbursement rate for mileage in 2009 was $.55 per mile. The trial court was

entitled to take judicial notice of this information in support of its comment that a

business mileage reimbursement of $.30 per mile was “not excessive.”             See

Evid.R. 201(B).

       {¶34} Paul also takes exception to the trial court remanding the matter back

to the magistrate for additional evidence concerning Jacqueline’s income.

However, the trial court clearly has discretion under Civ.R. 53(D)(4) to take

additional evidence before ruling on objections.      Even without the additional

evidence, Jacqueline testified in the initial hearing that the deposits listed on

Paul’s Exhibit 3 were expense reimbursement to her from her employer. The

additional evidence she provided concerning these deposits were to rebut Paul’s

assertion that they were additional income.




                                        -19-
Case No. 5-12-12


       {¶35} There was competent, credible evidence in the record to support the

magistrate’s determination that the additional deposits to Jacqueline’s bank

account did not constitute “income.”           And, even if Jacqueline’s expense

reimbursements had been counted as income, we do not find that they would have

made a difference in creating a significant change of circumstances that was not

contemplated at the time of the parties’ agreement and stipulation. The second

assignment of error is overruled.

                            Third Assignment of Error

       {¶36} Paul’s final assignment of error asserts that the trial court erred when

it ordered that jurisdiction over the child support order would remain with the

Illinois Court, but yet his payments would be through the Hancock County CSEA.

Paul claims that this order is inconsistent. He asserts that by ordering the terms of

the payments, the court has “modified” the order, and thus, Ohio should become

the state having continuing, exclusive jurisdiction. See R.C. 3115.48(D) (“on

issuance of an order modifying a child support order issued in another state, a

tribunal of this state becomes the tribunal having continuing, exclusive

jurisdiction.”).

       {¶37} It seems somewhat incongruent that Paul filed the motion, on June 3,

2010 (R-42), requesting that wage-withholding be done through the Hancock

County CSEA, yet now he complains because the trial court granted his motion.


                                        -20-
Case No. 5-12-12


We find no support for Paul’s assertion that ordering payment through the

Hancock County CSEA constituted a “modification” of the order requiring Ohio

to assume continuing jurisdiction for all matters.

       {¶38} The Illinois Court order did not require that Paul’s child support

payments be made to any particular person or agency. It simply stated that there

would be a new wage support order. Even assuming the payment of child support

through the Hancock county CSEA would be a different procedure than what was

previously taking place, it is a minor administrative type of change and is not a

substantive modification of the existing child support order that would constitute a

basis for Ohio to assume complete jurisdiction over this matter.

       {¶39} The purpose of the registration provision under R.C. 3115.40 is to

facilitate enforcement of an order rendered in one state when the support obligor

has moved to another state. In other words, when an obligor moves from State A,

any support order entered by that state may be registered and enforced in the

obligor's new state of residence. The mere registration for enforcement purposes

does not constitute a modification, as the statute itself distinguishes between the

two purposes. R.C. 3115.40 provides, in relevant part, as follows:

       A registered order issued in another state that is confirmed * * * is
       enforceable in the same manner and is subject to the same
       procedures as an order issued by a tribunal of this state. * * * [A]
       tribunal of this state shall recognize and enforce, but may not
       modify, a registered order that has been confirmed if the issuing
       tribunal had jurisdiction.

                                        -21-
Case No. 5-12-12



(Emphasis added) R.C. 3115.40.

       {¶40} R.C. 3125.10 states that “each county shall have a child support

enforcement agency.” Among the powers and duties assigned to these agencies,

“[e]ach child support enforcement agency shall be responsible in the county it

serves for the enforcement of support orders and shall perform all administrative

duties related to the enforcement of any support order.” (Emphasis added.) R.C.

2125.11.   A trial court may exercise jurisdiction over a divorce decree or child

support order for the purpose of enforcing, but not altering, the decree or order.

Soltis v. Soltis, 9th Dist. No. 24396, 2009-Ohio-2226, ¶ 8. See, also, Lyles v.

Lyles, supra (concluding that “the purpose of the registration provision is to

facilitate enforcement of an order rendered in one state when the support obligor

has moved to another state.)

       {¶41} The enforcement of the child support by utilizing the Hancock

County CSEA to collect Paul’s payroll withholding deductions did not constitute a

modification which would confer continuing, exclusive jurisdiction upon any

tribunal in Ohio. Paul’s third assignment of error is overruled.

       {¶42} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                   Judgment Affirmed
ROGERS and SHAW, J.J., concur.
/jlr

                                        -22-